Title: James Madison to Isaac S. Lyon, 20 September 1834
From: Madison, James
To: Lyon, Isaac S.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 Sept. 20th. 1834
                            
                        
                        
                        I must apologize for the great delay in acknowledging your letter of Apl. 20th, by referring, (now a common
                            and necessary resort) to the feebleness of age, accompanied by severe & continued inroads on my health.
                        My respect for your object, would make it very agreeable to me, to aid it in the way you mention. But on
                            looking into the parcels of pamphlets I possess, I find none that would supply the specified chasm. Of orations, I do not
                            recollect that I ever delivered one that was printed. Of addresses, mine have been but answers to addresses, and if
                            printed, it has been in Newspaper’s, not in pamphlets. My speeches, so far as printed, have been with scarce an exception,
                            bound up in Stenographic Volumes. I recollect, that my share in the Debates in Congress on the Commercial Resolutions,
                            called the Virginia Resolutions, was published in pamphlet form; but it happens that I do not possess more than a single
                            copy, and that not a little mutilated & defaced. It may not be amiss to remark, that the Stenographic Reports of
                            my speeches, as doubtless of others, those of Lloyd particularly, are, where they were not revised by the speaker, very
                            defective and often erroneous; and that where revised, I limited myself to the substance with as much adherence to the
                            language, as my memory could effect.
                        I am sorry that after so much delay, I have not been able to give a more adequate answer to your letter. I
                            hope the explanation offered, will be found not inconsistent with the respects & good wishes, which I pray you to
                            accept.
                        
                        
                            
                                James Madison
                            
                        
                    